Citation Nr: 0907409	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  07-01 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


ISSUE

Entitlement to an effective date earlier than May 6, 2002, 
for the 100 percent rating assigned to posttraumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1970 to 
August 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  


FINDINGS OF FACT

1.  In a rating decision dated in February 2003 the RO 
granted a rating of 100 percent effective May 6, 2002, for 
PTSD.  An appeal was not filed within the one year period 
following the issuance of this decision.  

2.  In a decision dated in May 2003 the Board denied the 
issue of a rating in excess of 50 percent prior to May 6, 
2002, for PTSD.  

3.  In correspondence dated in April 2004 the Veteran 
requested an effective date earlier than May 6, 2002, for the 
100 percent evaluation for his service-connected PTSD.

4.  The Veteran did not request reconsideration of the 
Board's May 2003 decision, and did not allege clear and 
unmistakable error with regard to either the RO's February 
2003 decision or the Board's May 2003 decision.


CONCLUSIONS OF LAW

1.  The February 2003 rating decision which granted a rating 
of 100 percent beginning May 6, 2002, for PTSD is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2008). 

2.  The May 2003 Board decision denying a rating in excess of 
50 percent prior to May 6, 2002, for PTSD is final.  
38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. § 20.1100 (2008). 

3.  The criteria for an earlier effective date than May 6, 
2002, for a 100 percent disability rating for PTSD are not 
met.  38 U.S.C.A. §§ 5110, 7105(d)(5) (West 2002); 38 C.F.R. 
§ 3.400 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an earlier effective date for the 100 
percent rating assigned to his PTSD disability.  

In a decision dated in August 2000 the Board denied, in 
pertinent part, the Veteran's claim for a rating in excess of 
50 percent for PTSD.  The Veteran appealed the Board's 
decision to the Court of Appeals for Veterans' Claims 
(Court).  In an Order dated in February 2001 the Court 
vacated and remanded that part of the Board's August 2000 
decision which denied the Veteran's claim for a rating in 
excess of 50 percent for PTSD.  

In August 2001 the Board remanded the issue of entitlement to 
a rating in excess of 50 percent for PTSD for further 
development.  

In a rating decision dated in February 2003 the RO increased 
the rating for the Veteran's service-connected PTSD 
disability from 50 percent to 100 percent effective May 6, 
2002.  The RO next issued a Supplemental Statement of the 
Case regarding the issue of a rating in excess of 50 percent 
prior to May 6, 2002.  In its Supplemental Statement of the 
Case the RO advised that the evidence did not warrant an 
evaluation greater than 50 percent prior to May 6, 2002.  The 
matter was then forwarded to the Board for appellate review.

In a decision dated in May 2003 the Board denied the issue of 
a rating in excess of 50 percent for PTSD prior to May 6, 
2002.  

In November 2003 the Veteran filed "a claim for back pay 
from when [he] was 10% for P.T.S.D. until [he] became 100% 
PT."  In March 2004 the RO sent the Veteran a letter asking 
him to clarify his request.  In correspondence dated in April 
2004 the Veteran wrote as follows:

I do feel that I was paid incorrectly, 
and I am seeking an earlier effective 
date for my 100% evaluation.  

In a rating decision dated in October 2004 the RO determined 
that new and material evidence had not been submitted since 
the Board's May 2003 decision with regard to a rating in 
excess of 50 percent prior to May 6, 2002.   

In correspondence dated in May 2005 the Veteran wrote as 
follows:

This claim is in reference to my claim 
for and earlier effective date on my 
PTSD [sic].  My claim was sent to the 
BVA and came back denied at which time 
[] was my attorney & was supposed to 
forward my claim to the Court of 
Veterans Appeal . . ..  I was unaware 
that he could no longer represent 
veterans and due to my illness the 
time elapsed on me.  I'm asking that 
my claim be forwarded to the Court of 
Veteran Appeals on the fact that [] 
deceived me, and that I unaware of his 
status with representing veterans.

In a letter dated in June 2005, the RO informed him that his 
notice of disagreement had been received.  However, in 
September 2005, the RO advised the Veteran that it could not 
accept his May 2005 correspondence as a notice of 
disagreement.  In its letter the RO informed the Veteran that 
it had no jurisdiction over whether the "Court of Veteran's 
Appeals" would accept the Veteran's claim, and advised him 
to "correspond directly with them about this matter."

In correspondence dated in May 2006 the Veteran wrote asking 
for "an earlier effective date for 100%  S/C PTSD."

In a letter dated in May 2006 the RO informed the Veteran 
that it was working on his claim for an earlier effective 
date for the 100 percent evaluation for PTSD.

In a rating decision dated in July 2006 the RO denied the 
Veteran's claim for an effective date earlier than May 6, 
2002, for the 100 percent evaluation for PTSD.  In August 
2006 the Veteran filed a Notice of disagreement.  A statement 
of the case regarding the issue of an effective date earlier 
than May 6, 2002, for the 100 percent evaluation for PTSD was 
issued in January 2007, and in January 2007 the Veteran filed 
a substantive appeal (Form 9).

Analysis

In general, the effective date of an award of increased 
compensation shall be the earliest as of which it is 
factually ascertainable that an increase in disability had 
occurred, if an application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), 
(b)(2)(West 2002); 38 C.F.R. § 3.400(o) (2007); Harper v. 
Brown, 10 Vet. App. 125 (1997).

However, the Board cannot apply the above criteria because 
the RO's February 2003 rating decision and the May 2003 Board 
decision are final and, therefore, the Veteran is precluded 
from raising a claim for an earlier effective date for the 
100 percent rating.  The effective date for his disability 
rating was established by the RO's rating decision of 
February 2003.  He did not appeal that decision and it became 
final.  While the Board notes that the Veteran did submit a 
statement in November 2003, it did not express 
dissatisfaction or disagreement with an adjudicative 
determination by the RO and a desire for appellate review and 
therefore was not a notice of disagreement.  See 38 C.F.R. 
§ 20.201 (2008).  The April 2004 request for an earlier 
effective date was clearly NOT filed within the one year 
timeframe following the February 2003 rating decision which 
granted a rating of 100 percent for PTSD beginning May 6, 
2002.  The RO's February 2003 decision is thus final.  38 
C.F.R. § 3.104.  The May 2003 Board decision denying 
entitlement to a rating in excess of 50 percent prior to May 
6, 2002, is also final as there is no indication that an 
appeal was taken to the Court or that a motion for 
reconsideration or a motion based on clear and unmistakable 
error was filed.  See 38 C.F.R. § 20.1100.

In Rudd v. Nicholson the Court held that a claimant can 
attempt to overcome the finality of a decision in an attempt 
to gain an earlier effective date either by way of a request 
for revision of the decision based on clear and unmistakable 
error, or by a claim to reopen based upon new and material 
evidence."  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  An 
additional exception to the rule of finality exists in the 
form of Board reconsideration.  38 C.F.R. § 20.1000.  

In this case the Veteran has not requested reconsideration of 
the Board's May 2003 decision.  Id.  There is also no 
allegation by the Veteran of clear and unmistakable error in 
the February 2003 RO decision or the May 2003 Board decision.  
Accordingly, the Veteran's claim for an effective date prior 
to May 6, 2002, for the assignment of a 100 percent rating 
for PTSD must be dismissed.  See 38 U.S.C.A. § 7105 (the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed).  

The Board further notes that even if the Veteran had filed a 
claim to reopen a prior final decision, and even if, new and 
material evidence had been presented, absent a showing of 
clear and unmistakable error (which the Veteran has not 
alleged), the Veteran cannot receive an increased disability 
payment in excess of 50 percent  for a time frame earlier 
than the application date of his claim to reopen, even with 
new evidence supporting an earlier disability date.  See 
Lapier v. Brown, 5 Vet. App. 215, 216-217 (1993) (Reopening 
based upon new and material evidence "could not result in an 
earlier effective date because an award granted on a reopened 
claim may not be made effective prior to the date of receipt 
of the reopened claim.").  Accordingly, absent a showing of 
clear and unmistakable error, the Veteran's freestanding 
claim for an earlier effective date must be dismissed.  Rudd, 
20 Vet. App. 296 (holding that a freestanding claim for an 
earlier effective date as to a previous final decision is not 
authorized by law); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (Where the law, and not the evidence, is 
dispositive of a claim, such claim should be denied because 
of the absence of legal merit or the lack of entitlement 
under the law).  

The facts in this case are not in dispute.  Accordingly, the 
provision of notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 would not change the outcome in this case.  See 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003) (Where the 
facts averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision . . . [t]he failure to carry out . . . required 
development under those circumstances is nonprejudicial error 
. . .).; see also Nelson, 18 Vet. App. at 410 (Where 
appellant lacked legal entitlement to an earlier effective 
date there was no need to address whether section 5103(a) 
notice was required and provided in the case).


ORDER

The issue of entitlement to a 100 percent rating prior to May 
6, 2002, for PTSD is dismissed.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


